Citation Nr: 1706224	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-44 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Whether referral for consideration of entitlement to an increased rating for paralysis of the median nerve of the right hand (right hand disability) is warranted under 38 C.F.R. § 3.321(b). 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 









INTRODUCTION

Veteran served on active duty from August 1978 to May 1984, from July 1985 to February 1986, and from January 1988 to September 1992.  The Veteran had service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, granted service connection for a right hand disability and assigned an initial 10 percent disability rating effective June 27, 2008, the date of the Veteran's claim for service connection.  In a June 2014 rating decision, the RO increased the Veteran's disability rating for the Veteran's right hand disability from 10 percent to 70 percent effective June 27, 2008.  

This case was previously before the Board in February 2014, August 2014, and April 2015.  Notably, in April 2015, the issues before the Board included entitlement to a total disability rating based on individual unemployability (TDIU), as well as the increased rating claim currently on appeal.  The Board denied a schedular rating greater than 70 percent for the Veteran's right hand disability, and remanded the claim for an extraschedular consideration under 38 C.F.R. § 3.321(b).  The Board also remanded the TDIU claim. 

In September 2016, the RO granted a TDIU effective April 29, 2016, the date following the day the Veteran last worked.  The Veteran has not expressed disagreement with any part of the award of TDIU.  Hence, no further action on this issue by the Board is warranted.  

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA. 





FINDING OF FACT

The Veteran's paralysis of the median nerve of the right hand is fully represented by the rating criteria and there is no basis for referral for extraschedular consideration.  


CONCLUSION OF LAW


The criteria for referral of the Veteran's claim for a higher rating for paralysis of the median nerve of the right hand to the Director of Compensation Service for extraschedular consideration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also provided VA examinations, most recently in July 2016.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  Specifically, the RO adjudicated the inextricably intertwined claim of entitlement to a TDIU.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Legal Criteria

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  In determining whether a case should be referred for extraschedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In Thun, the Court articulated a two prong analysis to determine whether a case should be referred to the Director of Compensation Service for extraschedular consideration.  Id.  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321 (b)(1).

A July 2008 VA treatment record noted the Veteran's loss of right hand fine motor skill.  It was also noted that the Veteran was a mechanic and that it was difficult to pick up or use small screws or small tools with his hand.  The Veteran reported that some days he was unable to hold a pen in his hand because his hand was very weak.  The assessment was loss of right hand motor function.  

The Veteran underwent a VA examination in January 2009 in connection with his claim for service connection.  The Veteran reported stiffness in his hands and flare-ups in cold weather.  The Veteran reported that he was a mechanic for the United States Postal Service and did not miss any work.  

The Veteran's right hand disability was examined again in June 2012.  The VA examiner noted that the Veteran was unable to extend his fingers without using his other hand.  Range of motion testing resulted in painful motion.  Functional loss included less movement than normal, weakened movement, excess fatigability, and pain on movement in all fingers and the thumb.  Muscle strength was four out of five.  The VA examiner described the functional impact of the right hand disability by stating that the Veteran was able to write a few words before needing to rest and was able to lift two pounds with his right hand.  

The Veteran was afforded another VA examination in April 2014.  The VA examiner diagnosed carpal tunnel syndrome.  His right hand neurological symptoms included severe intermittent pain and severe numbness.  Muscle strength testing of the right upper extremity revealed that wrist flexion and extension were four out of five and grip and pinch were zero out of five.  Deep tendon reflexes showed hypoactive biceps, triceps, and brachioradialis.  Sensation for light touch was decreased in the right hand and fingers.  The Veteran's gait was abnormal, but was unrelated to his nerve condition.  Tinel's sign was positive in the right median nerve.  The examiner found that there was complete paralysis of the right median nerve.  The Veteran was unable to make a fist or oppose the thumb to the fingertips on the right.  The Veteran reported that he used a wrist splint on the right at night to relieve pain and numbness in the right hand.  The examiner concluded that his right hand disability impacted his ability to work.  He was unable to make a fist on the right, although he was able to perform his job as an electronics technician.  He used a large pencil in the right hand to type in conjunction with his unaffected left hand.  

The Veteran most recently underwent a VA examination in July 2016.  The Veteran reported that he used his left hand for all of his motor skills and that he had difficulty writing with his right hand.  He continued to wear a splint on the wrist at night to help with the burning and pain.  His right hand symptoms included severe intermittent pain, severe parasthesias and/or dysesthesias, and moderate numbness.  His right upper extremity muscle strength was four out of five in elbow extension, wrist flexion, grip, and pinch.  Deep tendon reflexes showed hypoactive biceps, triceps, and brachioradialis.  Sensation for light touch was decreased in the right hand and fingers.  His gait was abnormal due to decreased right arm and wrist swing movement.  Tinel's sign and Phalen's sign were positive in the right median nerve.  The examiner diagnosed bilateral carpal tunnel syndrome, with the right worse than the left.  There was moderate incomplete paralysis of the right median nerve and mild incomplete paralysis of the left median nerve.  The examiner noted that there was limited range of motion of the right wrist due to pain, as well as mild swelling to the right hand and fingers.  The examiner found that the Veteran's peripheral nerve condition impacted his ability to work.  Specifically, he was unable to grasp hand rails, was unable climb ladders, and experienced difficulty with use of hand tools due to hand weakness, numbness, and pain.  The examiner stated that his ability to safely operate equipment, handle tools, grasp objects, and write with the right hand was significantly compromised by his right carpal tunnel syndrome.  

In this case, with respect to the initial inquiry posed by Thun, the Veteran's, paralysis of the median nerve of the right hand is currently rated at 70 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Board notes that 70 percent is the highest rating under Diagnostic Code 8515 and contemplates the symptoms of complete paralysis.

The Board finds that the Veteran's disability does not break from the "governing norm."  A 70 percent rating is assigned for complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's paralysis of the median nerve of the right hand.  The Veteran's functional impairment, including pain, weakness, numbness, and decreased muscle strength, is adequately contemplated by the rating criteria under Diagnostic Code 8515.  

As such, the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met, and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Even so, it is undisputed that the Veteran's paralysis of the median nerve of the right hand impacted his employment.  The July 2016 VA examiner stated that the Veteran's paralysis of the median nerve of the right hand impacted his ability to safely operate equipment, handle tools, grasp objects, and write.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2016).  Notably, the degrees of disability specified are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Accordingly, marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  Thus, given the lack of evidence showing an exceptional or unusual disability picture not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the Director of Compensation Service for extraschedular consideration is not necessary.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The Board having determined that referral for consideration of entitlement to an increased rating for paralysis of the median nerve of the right hand on an extra-schedular basis is not warranted, the benefit sought on appeal is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


